DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4-6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Font Lletche (US 2012/0195528) in view of Reiche (US 3435736).
Font Lletche discloses a standing pouch comprising a first sealed side (30 one side), a second sealed side (30 middle bottom), a third sealed side (30 opposite side), and a folded side (flat middle portion of 5 not including triangular shoulders); and a cap fitment (3); a hole on the folded side (opening through which 3 is mounted, see Fig. 9 for example); a flange on which the cap fitment is mounted, wherein the flange is fitted into the hole and has a flat surface sealed to the folded side (see annotated Fig. 11 of Font Lletche below); wherein the standing pouch is formed by folding a single sheet of packaging material, the packaging material being sealed along three open edges to form the first sealed side, the second sealed side, and the third sealed side (see Figs. 1, 17a, 17b); except does not expressly disclose compressed corners folded inward to form a standing base.  
However, Reiche discloses a similar standing pouch wherein the first sealed side and the second sealed side form a first corner (7; Fig. 4), the second sealed side and the third sealed side form a second corner (7’; Fig. 4), and each of the first corner and the second corner is compressed into a triangular shape and then folded inward along the second sealed side to form a base of the standing pouch (col. 1, ll. 57 – col. 2, ll. 7), wherein a vertex of the triangular shape is against the second sealed side (Figs. 5, 7; col. 2, ll. 5-13).
Because Font Lletche and Reiche both teach standing pouches, it would have been obvious to one of ordinary skill in the art to substitute the inwardly folded bottom structure taught by Reiche for the bottom structure taught by Font Lletche to achieve the predictable result of providing a secure base for the pouch to stand.
Annotated Fig. 11 of Font Lletche below:

    PNG
    media_image1.png
    447
    422
    media_image1.png
    Greyscale

Font Lletche as modified above further results in a device wherein the base has a width less than the width of the folded side (see annotated Figure below).


    PNG
    media_image2.png
    662
    270
    media_image2.png
    Greyscale

Font Lletche as modified above further results in a device wherein the sealed side comprising the base is opposite the folded side (see Font Lletche Fig. 17a); the folded side comprises a hole adjacent the cap, which has been punched out prior to sealing of the fitment (see Font Lletche Figs. 10, 11); the cap is on the top of the standing pouch (see Font Lletche Fig. 17a, 17b); the packaging material is one or more layers selected from the group consisting of polymers, acrylonitrile, paper, aluminum foil, nonwovens, metallized materials, and bioplastic and is a film (Font Lletche paragraph 0001).
Font Lletche as modified above discloses all limitations of claims 9 or 10, being silent to sizing as is common in the flexible pouch art.
However, it has been widely known in the flexible bag or pouch art, since long before the invention by applicant, to be able to vary the dimensions of a bag or pouch to fit specific contents, specific volumes, shipping needs, etc.
It would have been an obvious matter of design choice to construct the device set forth above with the claimed volume, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
6.	Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.
Applicant argues that the newly added claim limitation requiring the base to have a width less than the width of the folded side is not met by the combination of references set forth in the rejection above.
This argument has been considered, however is not persuasive in light of Font Lletche clearly teaching the claimed proportions:

    PNG
    media_image2.png
    662
    270
    media_image2.png
    Greyscale

For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments and amendments are not persuasive and the rejections are maintained.

Conclusion
7.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
October 11, 2022